IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT JACKSON

                            MARCH 1999 SESSION
                                                        FILED
                                                          April 15, 1999

                                                        Cecil Crowson, Jr.
STATE OF TENNESSEE,            )                        Appellate C ourt Clerk
                               )
             Appellee,         )    No. 02C01-9808-CC-00233
                               )
                               )    Madison County
v.                             )
                               )    Honorable W hit LaFon, Judge
                               )
ANTONIO WARD,                  )    (Probation Revocation)
                               )
             Appellant.        )



For the Appellant:                  For the Appellee:

George Morton Googe                 John Knox Walkup
District Public Defender            Attorney General of Tennessee
   and                                     and
Stephen P. Spracher                 Georgia Blythe Felner
Assistant Public Defender           Assistant Attorney General of Tennessee
227 West Baltimore Street           450 James Robertson Parkway
Jackson, TN 38301                   Nashville, TN 37243-0493
(AT TRIAL)
                                    James G. (Jerry) Woodall
George Morton Googe                 District Attorney General
District Public Defender                    and
227 West Baltimore Street           James W. Thompson
Jackson, TN 38301                   Assistant District Attorney General
(ON APPEAL)                         225 Martin Luther King Drive
                                    P.O. Box 2825
Clifford K. McGown, Jr.             Jackson, TN 38302-2825
113 N. Court Square
P.O. Box 26
Waverly, TN 37185
(ON APPEAL)




OPINION FILED:____________________


AFFIRMED

Joseph M. Tipton
Judge
                                      OPINION



              The defendant, Antonio Ward, appeals as of right from the revocation of

his probation by the Madison County Circuit Court. He asserts that he should have

been sentenced to community corrections instead of to the Department of Correction.

We disagree. The defendant was sentenced in 1992 to six years for aggravated

assault. He was to serve six months in the workhouse and the remaining five years and

six months on probation. He was transferred to the Madison County community

corrections program. In 1993, the defendant sought permission to move to Illinois.

Finding that the defendant had been successful in the community corrections program,

the trial court transferred the defendant to the Department of Correction’s probation

program to facilitate his move.



              In February 1996, a probation violation report was filed based upon the

defendant’s failure to report to his probation officer. This warrant was dismissed and

the defendant was returned to supervision in Illinois. In January 1998, a second

probation violation report was filed based upon the defendant’s failure to report to the

probation officer.



              The defendant admitted that he failed to report to the probation office in

Illinois. He admitted that he was drinking and would go on binges and not report. The

trial court stated that it had given the defendant his chances, and it revoked probation.



              The defendant contends that given his previous good service in the

community corrections program, the trial court should have placed him into that

program as opposed to the Department of Correction. The decision to revoke probation

is within the discretion of the trial court. State v. Grear, 568 S.W.2d 285, 286 (Tenn.

1978). Upon revoking probation, the trial court has the discretion to order the original



                                            2
sentence to be served. See T.C.A. §§ 40-35-310 and -311(d). An abuse of discretion

may be found only if the record contains no substantial evidence to support the

conclusion of the trial court. See State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991).



              In the present case, the record reflects that the defendant was given a

second chance to complete his probation after he originally failed to report to the Illinois

Probation Department. However, he continued to fail to report. With this evidence and

the defendant’s admission of a serious drinking problem, the trial court was justified in

requiring the defendant to serve his sentence in the custody of the Department of

Correction. The judgment of the trial court is affirmed.



                                                 ____________________________
                                                 Joseph M. Tipton, Judge

CONCUR:



__________________________
Gary R. Wade, Presiding Judge



__________________________
Thomas T. Woodall, Judge




                                             3